DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 19 is objected to because of the following informalities:
Claim 16, lines 2-3, “one or more of the plurality” should be --one or more cylinder of the plurality--.
Claim 19, penultimate line, “bearings contact the first hydraulic cylinder are rotated” is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (U.S. 3,474,935) in view of Arnulfo (WO 2010/150290).
Regarding claim 9, McKinney discloses (Fig. 1-2) a method of moving a bin of an agricultural application implement, the method comprising: receiving an input to raise or lower the bin (Col. 4, lines 10-40; an input is implied since the action would not happen spontaneously); and controlling a plurality of hydraulic cylinders (cylinders 65 of lift units 46) to move the bin in a parallel relationship with respect to the frame (chassis 12) of the implement.
McKinney does not disclose determining a position of the bin; determining a position of a stationary portion of the implement; or moving a first hydraulic cylinder of the plurality of hydraulic cylinders a first extension or retraction distance and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction distance, wherein the first distance is varied from the second distance.
However, Arnulfo discloses (Fig. 4-6) a similar method of moving a bin (3) of a carrier vehicle, the method comprising: determining a position of the bin (with sensor S4); determining a position of a stationary portion (2) of the implement (with sensor S3); and controlling a plurality of hydraulic cylinders to move the bin in a parallel relationship with respect to a frame (the stationary portion) of the implement by moving a first hydraulic cylinder of the plurality of hydraulic cylinders a first extension of retraction distance and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction distance (page 11, line 16-page 13, line 1), wherein the first distance is varied from the second distance (correcting the relative angle would necessarily require operating the actuators to move different distances, otherwise the relative angle between the bin and frame would not change).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the method steps of Arnulfo while operating the hydraulic cylinders of McKinney.  Doing so would minimize any relative angle between the bin and frame of McKinney, as taught by Arnulfo.
Regarding claim 12, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (page 11, line 16-page 13, line 1).  Furthermore, in the combination above, raising the bin with the plurality of hydraulic cylinders would necessarily occur when the position of the bin is at less than a maximum position (an actuator inherently has a motion range with upper and lower limits beyond which it cannot extend or retract, so the actuators of the combination would presumably be capable of raising the bin so long as they do not exceed their maximum extension).
Regarding claim 13, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (page 11, line 16-page 13, line 1).  Furthermore, in the combination above, lowering the bin with the plurality of hydraulic cylinders would necessarily occur when the position of the bin is above a minimum position (an actuator inherently has a motion range with upper and lower limits beyond which it cannot extend or retract, so the actuators of the combination would presumably be capable of lowering the bin so long as they do not exceed their minimum extension).
Regarding claim 14, in the combination above, Arnulfo further discloses that determining a position of the bin includes sensing an angular position of the bin, and that determining a position of the stationary portion includes sensing an angular position of the stationary portion (page 11, line 16-page 13, line 1).
Regarding claim 15, in the combination above, Arnulfo further discloses that controlling the plurality of hydraulic cylinders includes varying the control of the plurality of hydraulic cylinders based on the angular position of the bin and the angular position of the stationary portion to move the bin towards the parallel relationship with respect to the stationary portion of the implement (page 11, line 16-page 13, line 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo as applied to claim 9 above, and further in view of Grimm (U.S. 2005/0076818).
McKinney in view of Arnulfo discloses the elements of claim 9 as described above, and McKinney further discloses that controlling the plurality of hydraulic cylinders occurs when the implement is stationary (col. 4, lines 10-40; the implement being stationary is implied, since the vehicle drives to a position near a full bin, and when the empty bin is lifted, it is put on legs to remain in place).
McKinney in view of Arnulfo does not disclose determining a speed of the implement.  However, Grimm discloses ([0005]) determining the speed of a fertilizer applicator implement in order to properly control product application rates.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine a speed of the implement of McKinney in order to properly control product application rates.
Furthermore, Examiner takes Official Notice that it is well-known and obvious to include a speedometer on a vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo as applied to claim 9 above, and further in view of Boucher (U.S. 5,951,233).
McKinney in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose determining whether the implement is parked, or that the controlling the plurality of hydraulic cylinders occurs when the implement is parked.
However, Boucher discloses a method of elevating a cargo box of a vehicle to facilitate cargo loading and unloading (abstract), wherein a controller comprises a sensor for sensing whether the vehicle is in a park condition and the controller responsively energizes the lift means (claim 43).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the vehicle of McKinney is parked before operating the hydraulic cylinders, as taught by Boucher.  Doing so would ensure safe conditions while operating the lift system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo as applied to claim 14 above, and further in view of Baasch (U.S. 2015/0060707).
McKinney in view of Arnulfo discloses the elements of claim 14 as described above, but does not disclose that controlling the plurality of hydraulic cylinders includes varying a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders.
However, Baasch discloses ([0070]) that a hydraulic cylinder may be driven through pulse width modulated signals generated by a control unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to vary a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders in order to drive the position of the one or more actuators.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo as applied to claim 14 above, and further in view of Yasuda (U.S. 2009/0145121).
McKinney in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing an engine speed of the implement from increasing above a set engine sped when the position of the bin is above a maximum position.
However, Yasuda discloses (Fig. 1-5) a method for a carrier vehicle, comprising preventing an engine speed of the vehicle from increasing above a set engine speed while the carrier is lifting a carried bin (5) in order to prevent an excess increase in engine rotation, decreasing engine noise and wasted energy ([0005]-[0006]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent an engine speed of the implement of McKinney from increasing above a set engine speed when the bin is lifted above a minimum position in order to prevent excess noise and wasted energy.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo as applied to claim 9 above, and further in view of Ablabutyan (U.S. 2010/0293611).
McKinney in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing a transmission of the implement from shifting out of a first gear when the position of the bin is above a minimum position.
However, Ablabutyan discloses a method for a carrier vehicle ([0001]-[0002]), comprising preventing a transmission of the implement from shifting out of a first gear while a lift gate is lowered to lift a payload onto the carrier vehicle ([0023]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent a transmission of the implement of McKinney from shifting out of a first gear when the bin is lifted above a minimum position in order to prevent the implement from moving while loading or unloading a bin.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney in view of Arnulfo Friesen (U.S. 2020/0137957), and Stoll (U.S. 5,761,985).
Examiner relies on the combination of McKinney and Arnulfo described above with regard to claim 9, which moves the first and second hydraulic cylinders first and second extension or retraction distances, in rejecting claim 19.
McKinney in view of Arnulfo does not disclose moving the first hydraulic cylinder of the plurality of hydraulic cylinders a first extension or retraction speed and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction speed.
However, Friesen discloses a method of controlling various actuators of a grain cart, wherein a controller may be arranged to activate signals for the actuators which designate the flow rate (and thus the actuation rate) such that the flow rate varies according to the position detected by an actuator position sensor ([0022], [0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to control the speeds of the plurality of cylinders based on their positions.  In this way, during an operation to correct the relative angle, wherein the cylinders would be disposed in different positions, the cylinders would move at different rates.  Doing so would allow for control based on a prescribed overall duration of actuation.
McKinney in view of Arnulfo and Friesen does not disclose that one or more bearings contact the first hydraulic cylinder and are rotated by the first hydraulic cylinder as the cylinder is moved at the first extension or retraction speed.
However, Stoll discloses (Fig. 1) a fluid power cylinder, wherein one or more bearings (guide rollers 24, 25, 24’, 25’) contact the fluid power cylinder and are rotated by the cylinder as the cylinder extends or retracts. Stoll teaches that a guide roller arrangement provides for transverse support of the cylinder (col. 1, lines 8-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide one or more bearings to contact any of the hydraulic cylinders of McKinney, as taught by Stoll, in order to provide transverse support of the cylinders.

Allowable Subject Matter
Claims 1-8 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-8 has been withdrawn.
Applicant's arguments filed 10/27/2022 with respect to claim 9 have been fully considered but they are not persuasive.
Applicant submits, without specificity, that McKinney and Arnulfo both fail to disclose the limitations of claim 9 regarding control of the hydraulic cylinders.  Applicant further submits that the Office Action fails to explain a motivation for a POSITA to include the teachings of Arnulfo in the method of McKinney.
However, as described above, McKinney discloses raising and lowering a bin by extending or retracting multiple hydraulic cylinders, and Arnulfo discloses sensing a relative angle between a frame and a payload in order to actuate cylinders different distances to minimize the relative angle.  It would have been obvious to incorporate the teachings of Arnulfo to ensure that the bin of McKinney is raised in a level manner.
Applicant's arguments filed 10/27/2022 with respect to McKinney and Arnulfo as applied to claim 19 have been fully considered but they are not persuasive for the same reasons as described above.
Applicant's arguments filed 10/27/2022 with respect to Friesen as applied to claim 19 have been fully considered but they are not persuasive.
Applicant submits, without specificity, that Friesen fails to disclose the limitations of claim 19 regarding control of the hydraulic cylinders.  Applicant further submits that the Office Action fails to explain a motivation for a POSITA to include the teachings of Friesen in the method of McKinney in view of Arnulfo.
However, as described above, Friesen discloses actuating a plurality of fluid-driven cylinders at different rates according to their differing positions, for example based on a prescribed overall duration of actuation ([0057]).  The claimed invention is reached by incorporating this teaching in the combination of McKinney and Arnulfo.  As described above, one would be motivated to incorporate the teaching in order to utilize a prescribed overall duration of actuation amongst the plurality of cylinders.
Applicant’s arguments with respect to the one or more bearings of claim 19 have been considered but are moot because the new ground of rejection relies on a new reference not applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671